JUSTICE HEIPLE, dissenting: The defendant, in his second issue, argues that his sentence should be vacated, and his cause remanded for resentencing, because the trial court neither advised the defendant of his right to elect treatment under the Dangerous Drug Abuse Act, nor referred him for evaluation under the Act, even though the defendant specifically stated he was an addict. The majority opinion agrees with the defendant because it holds that “*** when a defendant states that he is an addict the provisions of the Dangerous Drug Abuse Act are triggered. Any further determination of addiction is within province of the medical personnel designated by the legislature. It is not within the discretion of the court. ***” Interestingly, the majority also finds it cannot review the sentencing issue because the record does not reflect the exercise of discretion concerning the application of the Dangerous Drug Abuse Act (Act), by the trial court. The majority is sending the case back to the trial court so that the trial court can evaluate, on the record, the factors of the Act which determine whether the Act is applicable to the defendant. I respectfully dissent. I believe the record is complete. The trial court did evaluate the necessary factors and rendered its decision on the record. Furthermore, I would hold the trial court was under no obligation to advise the defendant of the provisions of the Act or to have the defendant evaluated for treatment, and thus, did not err. An examination of the applicability of the Act, to the instant case, must begin with a review of section 10 of the Act which provides, in relevant part, as follows: “If a court has reason to believe that an individual convicted of a crime is an addict or the individual states that he is an addict and the court finds that he is eligible to make the election provided for under Section 8, the court shall advise him that he may be placed on probation if he elects to submit to treatment and is accepted for treatment by a licensed program designated by the Commission.” (Emphasis added.) Ill. Rev. Stat. 1981, ch. 91x/2, par. 120.10. The majority notes that there are two conditions to the application of the advisement requirements of section 10. Yet, after reviewing People v. Beasley (1982), 109 Ill. App. 3d 446, as authority, the majority recognizes in effect only one condition to the application of the Act. The majority requires only that “*** a defendant state that he is an addict [in order for] the provisions of the Drug Abuse Act [to be] triggered ***.” The majority misconstrues section 10. It is quite clear from the language of this section that the advisory requirements of the section are not activated until two conditions precedent are present. One, a court has reason to believe that an individual convicted of a crime is an addict or the individual states that he is an addict. Two, the court finds that he is eligible to make the election provided for under section 8. In the instant case, the defendant stated that he was an addict. Thus, the first condition was present. It is necessary, then, to determine whether the second was present. Section 8(e), in relevant part, provides as follows: “An addict *** convicted of a crime is eligible to elect treatment *** unless *** (e) the addict is on *** parole and the appropriate parole *** authority does not consent to that election ***.” (Ill. Rev. Stat. 1981, ch. 91V2, par. 120.8(e).) The provisions of section 8 determine whether a defendant is eligible to elect treatment under the Act. The application of section 8 is also limited by two conditions precedent. One, the defendant must be, in fact, an addict. Two, the proper parole authority must consent to the election. The majority states the legislature did not intend to allow the trial court to determine whether a defendant is, in fact, an addict. The majority contends, first, that to so hold would render the conditions of section 10 superfluous and, second, that the task of determining whether an individual is, in fact, an addict was assigned by the legislature to medical personnel. I disagree with the first contention because section 8 clearly, and unequivocably refers to “an addict.” Did the legislature say, in section 8, “reason to believe an addict” or “determined by medical personnel an addict” or “claims to be an addict”? No. The legislature said “an addict.” The first condition of section 10 allows the court and/or the defendant an opportunity to raise the issue of addiction. Once the issue is raised, the trial court looks to section 8 and makes a factual determination of whether the defendant is, in fact, an addict. There is a reasonable and necessary progression of events. First, the issue is raised (via section 10); then, the court can make an initial finding as to the merits of the addiction allegation (via section 8); then, if the court believes the defendant is an addict and eligible to elect treatment (via section 8), the court can ask a licensed program to evaluate the defendant for possible treatment. Why should the court order an evaluation for treatment every time a defendant claims to be an addict? Why should the State and/or county of the court suffer the expense of an evaluation for treatment every time a defendant claims to be an addict? I would read section 8 to require a finding that the defendant is, in fact, an addict. Obviously, I also disagree with the majority’s second contention and address this second point more fully at the end of my dissent. The trial court is fully competent to evaluate the testimony, the medical reports (if submitted) and “other information” and determine whether a defendant is, in fact, an addict. In the instant case, the record indicates that there was extensive testimony, at a pretrial hearing, concerning the defendant’s addiction problem, by the defendant and a guard at the jail where the defendant resided. The defendant testified to a long history of drug use; but, the testimony could not compel one to conclude the defendant had an addiction problem. Mostly, the testimony showed the defendant had a severe drinking problem. The defendant presented no witness to testify to his drug addiction. The jailhouse guard testified he never noticed the defendant to have exhibited drug withdrawal symptoms. In sum, the record sufficiently demonstrates the defendant was not an “addict” within the meaning of the Act. (Ill. Rev. Stat. 1981, ch. 91V2, par. 120.3 — 3.) Thus, the record supports the conclusion that the defendant was ineligible to elect treatment under the Act. People v. Benedetto (1981), 102 Ill. App. 3d 10, 20. The defendant also did not satisfy the second condition of section 8, which is relevant to the case at hand. The defendant did not present the lower court with evidence of the proper parole authority’s consent to the defendant’s election under the Act. As the majority points out, the defendant has an affirmative obligation to provide such evidence to the trial court. This court has previously held that “[because the defendant’s probation officer has not consented to his treatment under the Dangerous Drug Abuse Act, we find the defendant to be ineligible for such treatment and, therefore, decline to remand this cause for a new sentencing hearing merely to enable the sentencing judge to state, for the record, his reasons for denying the defendant the election for such treatment.” (People v. York (1980), 87 Ill. App. 3d 1026, 1032.) Because the defendant, in the instant case, was unable to meet the conditions of section 8, the defendant was ineligible to elect treatment under the Act. Also, the failure to meet the requirements of section 8 meant the conditions precedent of section 10 were not present; consequently, the trial court was under no obligation to advise the defendant of the treatment alternatives available in the Act. Despite this clear evidence (or perhaps I should say clear lack of evidence favorable to the defendant) in the record in support of the decision of the lower court, the majority chooses to vacate the sentence. In effect, the court is reversing a correct decision by the trial court. The rationale for the court’s decision is that the record does not make clear the trial court’s reasons in rejecting treatment under the Act. The majority notes that: “In considering disposition under the Act, in the instant case the trial court stated: T find that the requisite factors to bring that into effect do not exist and have not been shown here.’ The State argues in its Supplemental Brief that ‘the trial judge obviously recognized the fact defendant was on parole, had not obtained consent, and was ineligible under Section 8 of the Act.’ Were this true, the requirements of the Act would have been fulfilled. However, this court does not, on the record, find any consideration of the defendant’s parole status ‘obvious’ from the trial court’s statement. The court’s statement seems more likely to be what the State first presumed it to be, a finding that Richardson was not an addict. Since no such finding was proper in this case, we must vacate the sentence and remand for resentencing consistent with the provisions of this Act.” The majority cites, in support of its holding, People v. Simms (1978), 60 Ill. App. 3d 519, 521, wherein the court held “that the absence from the record of proof that defendant had obtained consent of probation authorities does not negate the requirement that the trial judge exercises his discretion on the record when considering treatment under the Act.” By its analysis, the majority is requiring specific and detailed findings of fact for each factor and is reversing the lower court because of his failure to explicitly state the findings in the record. I disagree with the majority’s holding for three reasons. One, the rule stated in Simms does not include a requirement that the trial court make a specific finding of fact in the record in order to satisfy the requirement that the exercise of discretion be reflected in the record. In Simms, the court was only able to infer that the trial court considered the Dangerous Drug Abuse Act, and held that there must be an on the record exercise of discretion by the trial judge. Simms relied upon People v. Ruffin (1977), 46 Ill. App. 3d 448, 452-53, wherein there was no mention on the record of the defendant’s addiction problem or the Dangerous Drug Abuse Act and the court could not determine whether the trial judge exercised his discretion. The Simms court also relied upon the supreme court’s decision in People v. Warren (1977), 69 Ill. 2d 620, 629, for the basic rule that the exercise of discretion in denying the defendant treatment under the Act must be reflected in the record. The Warren decision does not state what the trial court must say or what factors must be evaluated on the record. The purpose of this rule is to aid the higher court’s review of the trial court’s decision. It seems sufficient that there is an indication on the record that the judge considered the relevant section of the Act and exercised his discretion by saying whether he would apply the section or not. (People v. Rohman (1983), 117 Ill. App. 3d 55, 58.) In the instant case, the trial court did state the law at issue and its decision under that law. On appeal, this court can review the record and determine as a matter of law, from the facts and applicable law, as they appear in the record, whether the trial court abused its discretion. Two, I disagree with the holding of the opinion because the statement of the trial judge on the record was a specific finding as to the application of the Act. The majority opinion does not fully quote the trial court’s decision. The trial court stated that “if it is the defendant’s theory that he would qualify for commitment under the Mental Health Code, chapter 911!2, paragraph 120.8, I find that the requisite factors to bring that into effect do not exist and have not been shown here.” (Emphasis added.) As discussed above, the application of section 8 to the defendant was a condition precedent to the application of section 10 to the defendant. It cannot be disputed that, in the case at hand, the lower court needed to consider only two factors when evaluating the applicability of section 8, which are as follows: Was the defendant an addict and did the parole authorities consent? The trial judge stated that “the requisite factors to bring that [section 8] into effect do not exist and have not been shown here.” How much more specific must the trial court be? The two factors are not there. Does the record show otherwise? Unless the record does show otherwise, the decision of the trial court not to advise the defendant of the election provisions of section 10 should be affirmed. Three, I disagree with the holding of the opinion because the trial court was, pursuant to the fourth sentence of the second paragraph of section 10, fully within its authority to completely avoid the application of section 10 to the defendant. The fourth sentence of the second paragraph provides as follows: “If the court, acting on the report and other information coming to its attention, determines that the individual is not an addict or is an addict not likely to be rehabilitated through treatment or that his addiction and the crime committed are not significantly related or that his imprisonment or periodic imprisonment is necessary for the protection of the public, the court shall proceed to pronounce sentence as in other cases." (Emphasis added.) (Ill. Rev. Stat. 1981, ch. 9U/2, par. 120.10.) The trial court specifically found that “his [the defendant’s] imprisonment is necessary for the protection of the public.” Thus, even if section 10 was applicable to the defendant, the trial court was empowered to ignore the treatment provisions of section 10 and “pronounce sentence as in other cases.” The defendant also argues, and the majority agrees, the trial court erred in not ordering an evaluation of the defendant by a licensed program to determine whether the defendant was an “addict,” within the meaning of section 8. In other words, the majority holds the trial court should not have made the evaluation itself. The majority cites People v. Beasley (1982), 109 Ill. App. 3d 446, 454, for the proposition that the legislature intended that medical expertise be employed in determining whether the defendant is an addict. And, the majority cites the first sentence of the second paragraph of section 10, which provides as follows: “If the individual elects to undergo treatment or is certified for treatment, the court shall order an examination by a licensed program designated by the Commission to determine whether he is an addict and is likely to be rehabilitated through treatment.” Ill. Rev. Stat. 1981, ch. 91%, par. 120.10. Again, I must disagree with the majority’s interpretation of the statute. First, the above mentioned sentence applies “if the individual elects to undergo treatment ***.” The individual cannot “elect *** treatment” unless he is first eligible to elect treatment; the individual is not eligible to elect treatment unless the requirements of section 8 are first satisfied. (People v. Rohman (1983), 117 Ill. App. 3d 55, 58.) Section 8 does not instruct the trial court to seek the advice of “licensed programs” when evaluating the individual’s claim of drug addiction. Furthermore, the above mentioned sentence should be read in conjunction with the very last sentence of the second paragraph, which provides that “no individual may be placed under supervision unless a licensed program designated by the Commission accepts him for treatment.” Reading the two sentences together, it becomes apparent the court is authorized to order an evaluation simply to allow the licensed program to decide for itself whether it will accept an otherwise “eligible” individual for treatment (section 8 also provides that “an eligible addict may not be admitted to a treatment program, however, unless the authorities concerned consent as hereinafter set forth” (Ill. Rev. Stat. 1981, ch. 91%, par. 120.8); see also section 11 (Ill. Rev. Stat. 1981, ch. 91%, par. 120.11)). More specifically, the above quoted passage of the fourth sentence of the second paragraph of section 10 empowers the trial court to completely avoid the application of the Act “if the court, acting on *** other information *** determines that the individual is not an addict ***.” (Emphasis added.) The decision whether the defendant is an addict, and eligible under section 8 to elect treatment, is wholly within the discretion of the trial court. (People v. Benedetto (1981), 102 Ill. App. 3d 10, 20; cf People v. Warren (1977), 69 Ill. 2d 620, 627-28.) The decision whether the defendant, if the court finds him to be an addict, is to be. admitted as a treatable addict into a licensed program is within the discretion of the licensed program. (Section 7 of the Act (Ill. Rev. Stat. 1981, ch. 91V2, par. 120.7) states that the decision of the drug abuse commission to deny or discontinue treatment is not appealable.) In the instant case, the trial court was not obligated to order an evaluation of the defendant because the defendant was not eligible to elect treatment. Therefore, I would affirm the decision of the trial court.